Citation Nr: 1730212	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-26 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder.


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to March 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The decision granted service connection for PTSD and assigned a 30 percent disability rating, effective June 30, 2007.  A July 2013 rating decision increased the Veteran's disability rating for PTSD to 70 percent, effective June 30, 2007.  As the grant of a 70 percent rating, effective June 30, 2007, did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The record reflects that the Veteran failed to report to a requested Board hearing in March 2014.  A postponement was neither requested nor granted, and the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board previously remanded the case in April 2014 and April 2015 for further development.  The matter is again before the Board. 


FINDINGS OF FACT

1.  Prior to June 9, 2011, the impairment from the Veteran's PTSD with unspecified depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas.

2.  For the period beginning June 9, 2011, with resolution of doubt in the Veteran's favor, the Veteran's PTSD with unspecified depressive disorder has been manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to June 9, 2011, the criteria for an initial disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  For the period beginning June 9, 2011, the criteria for a disability rating of 100 percent have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in July 2007, October 2007, June 2010, and March 2012.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in September 2010, August 2015, and December 2015 for his PTSD with unspecified depressive disorder.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Merits of the Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  
A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Reviewing the relevant evidence of record, the Veteran was afforded a VA examination for his PTSD in September 2010.  The Veteran reported that he had recurrent distressing dreams and suffered from anxiety attacks four to five times a week.  He denied losing touch with reality.  The Veteran reported that he would avoid getting to know people because he didn't want to care for them.  He explained that this way, he wouldn't have to worry about something happening to them, as something bad happened to everybody eventually.  At times, the Veteran could have loving and happy feelings.  He currently had a girlfriend that he had been dating in an on-again, off-again relationship since 2000.  The Veteran reported that he became frustrated frequently, but denied being physically violent.  He noted that he complained about everything, which he believed drove others away.  The Veteran noted difficulty concentrating and his mind would drift off if he was not interested in the conversation.  The Veteran noted that he went through a "nasty" divorce in 2000 and just prior to this, he was arrested for breaking and entering into his house while he and his wife were separated.  As a result, the Veteran went to jail for three months.  The Veteran reported that he experienced hypervigilance and had to be aware of everything going on around him.  He worked as a security guard, which the VA examiner noted appeared to be consistent with his hypervigilant behavior.

Upon mental status testing, the VA examiner noted no significant impairment on thought processes or communication.  The examiner noted that the Veteran appeared anxious and was tearful and sometimes cried.  His affect was appropriately variable and consistent with the context of conversation.  The Veteran denied suicidal and homicidal ideation, but noted that he had tried to commit suicide on three separate occasions in the past.  There were no concerns regarding the Veteran's concentration, memory, or judgement.  The examiner determined that the Veteran's PTSD symptoms did interfere with his employment, as he was an over-performer at work.  The Veteran engaged in work to avoid thinking about his PTSD symptoms.  He reported that the uniform helped keep a "wall" up that separated him from the effects of his PTSD.  The examiner diagnosed the Veteran with PTSD, chronic and assigned a GAF score of 50.

On a private psychiatric evaluation with Dr. N. K. in November 2011, the Veteran reported experiencing avoidance, shame, and social isolation.  He indicated that he had nightmares three to four times a week where he would awaken in a panic.  The Veteran suffered from panic attacks at least once a day and tried to avoid situations that would provoke anxiety.  The Veteran had complaints of problems with motivation and he would get behind on laundry, dishes, cleaning, and bathing for weeks.  He added that his apartment was a mess but that he also had obsessional rituals for things such as where his keys were located or how his dishes needed to be washed when he finally did wash them.  The Veteran stated he was emotionally numb and distant in relationships.  He felt that his ability to work and hold a job was affected.  The Veteran was in a failing romantic relationship and had limited contact with his daughter.  Dr. N. K. noted that the Veteran was very circumstantial when discussing his problems and answering questions and would lose his train of thought.  He noted that it was hard for the Veteran to answer a question in a simple and straight-forward manner.  The Veteran indicated that he would usually have to write down instructions or commands or else he would forget what he needed to do.

Upon mental status testing, Dr. N. K. noted that the Veteran was alert and oriented in all spheres.  His grooming was casual and hygiene good.  The Veteran's speech was soft, fluent, and coherent of normal rate, tone, and flow.  His thoughts were organized, coherent, and goal-directed.  There was no evidence of paranoid ideation, loose association, tengentiality, circumstantiality, ideas of reference, illusions, delusions, or hallucinations.  The Veteran's mood was depressed and affect congruent with tears.  His attention, concentration, and memory were intact.  His judgement was good.  Dr. N. K. determined that as the Veteran became more aware of his PTSD symptoms, and as they became more evidenced (in terms of frequency, severity, intensity, and duration), the Veteran's level of functioning deteriorated.  He noted that prior to the full manifestations of his PTSD, the Veteran was able to handle managerial positions; however, they were now beyond his potential and ability.  Dr. N. K. noted the Veteran's daily panic attacks and prominent circumstantiality in thought processes and conversation, as well as his trouble with multistep commands, motivation, and initiation.  He also noted that the Veteran was chronically depressed and, at best, maintained superficial relationships.  Dr. N. K. determined that the Veteran exhibited significant symptoms with significant impairment in social and occupational functioning.  He noted that the Veteran was alone, isolated, and had few friends.  He would generally stay to himself and avoid people.  Dr. N. K. noted that the Veteran's PTSD negatively impacted his ability to obtain and maintain gainful employment or personal relationships due to cognitive effects on concentration, memory, and attention to detail, as well as effects on emotional lability, irritability, and capacity to interact with others in an occupational context.  The Veteran was diagnosed with PTSD due to combat exposure, chronic, and major depression, recurrent.  He was assigned a GAF score of 51-55.  

Treatment records from March 2012 to December 2012, during the Veteran's incarceration for an incident described below, reveal that the Veteran had poor impulse control and inadequate coping strategies.  When angry, he would often make comments he did not remember making.  The Veteran was noted to have low distress tolerance and morbid ideation.  Although he denied a desire to commit suicide, he expressed, on more than one occasion, feelings that he should not be alive. 

On a private psychiatric evaluation conducted by Dr. S. S. in September 2012, the Veteran was psychologically evaluated in connection with pending litigation.  Dr. 
S. S. noted that the Veteran had pled guilty to assaulting a federal law officer and harming animals used in law enforcement during an incident on June 9, 2011.  In March 2012, while awaiting sentencing, the Veteran called his attorney and made threatening statements, to include "if I go to jail, someone is [profanity] dead, the [profanity] judge is dead," "there is going to be a bomb in the [profanity] building," and "I'm dead tonight."  On examination, Dr. S. S. noted that the Veteran's speech was often pressured and difficult to understand.  His thoughts were presented mostly in a logical and coherent manner; however when he became anxious, his thoughts tended to ramble, were off-topic, and at times not relevant.  The Veteran sometimes struggled to maintain focus and Dr. S. S. would have to stop the interview to help him regain focus.  Dr. S. S. noted that the Veteran would form impressions and conclusions which were often incorrect and then not be able to change either, despite information to the contrary.  The Veteran often read aggression and hostility into neutral situations and had a great deal of difficulty listening to alternative explanations.  Dr. S. S. opined that the Veteran was at a low level risk for involvement in future violent and criminal behavior, but there was a concern for his propensity to become manic, over reactive, paranoid, and to threaten and/or become involved with violence when he was not taking his medication.

In January 2013, the Veteran was sent to the emergency room (ER) for expressing homicidal ideations.  The Veteran reported intense anxiety and irritably at being placed in a half-way house for recovering addicts after he was released from prison.  His mood was aggressive and impulsive.  The Veteran was noted to have some communication and articulation difficulties.  He expressed feeling like he was going to blow up and feared that he might hurt someone.

A February 2014 VA treatment record indicates that the Veteran was again incarcerated for four months after making violent threats to his probation officer.

The Veteran was afforded another VA examination for his service-connected PTSD in August 2015.  The Veteran reported that he lived alone but had a few friends and was in contact with his brother, sister, and daughter.  The Veteran reported that he was irritable and short tempered.  He admitted that he had bad road rage and described the incident where he assaulted a federal law officer and his canine.  The Veteran had spent a total of three years in prison.  The Veteran denied being violent usually and stated that he was more verbally abusive.  He admitted that his behavior caused relationship problems.  The Veteran reported he had difficulty holding onto jobs and had been fired on more than one occasion.  He reported difficulty with superiors and had been out of work for two years.  The Veteran reported an increase in depression on the weekends due to his unemployment and feelings of having no purpose.  He would ignore his grooming and admitted to suicidal gestures, especially during his divorce.  The Veteran had suicidal ideations recently, but with no plan or intent.  He felt hopeless all the time and believed he should have died in 1998 because of a heart problem. 

Upon mental status testing, a VA examiner noted that the Veteran was casually dressed and spoke in a coherent manner, though rapidly, disjointed, and somewhat pressured.  The Veteran was in good reality contact and oriented to person, place, and time.  The examiner indicated that no delusions or hallucinations were present and reasoning and judgement were adequate.  The Veteran's memory was intact, but a bit tangential and redirectable.  The examiner diagnosed the Veteran with PTSD and unspecified depressive disorder, which was secondary to the PTSD.  He determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner noted that it was not possible to differentiate what portions of his social and occupational impairment came from each diagnosis.  He noted that the manifestations of the diagnoses were depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impaired judgement; disturbances in motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; persistent danger of hurting self or others; and neglect of personal appearance or hygiene.  The examiner also noted that symptoms attributable to the Veteran's PTSD included irritable behavior and angry outbursts typically expressed as verbal or physical aggression towards people or objects, reckless or self-destructive behavior, and problems with concentration.  The Veteran's irritability and short temper had led to road rage incidents, arguments with family and friends, and problems with bosses and persons in authority.  The examiner concluded that due to the Veteran's irritability and problems getting along on jobs with bosses, it would be difficult for him to maintain employment at this time. 

In November 2015, the Veteran's previous employer returned requested employment information in connection with the Veteran's claim for entitlement to individual unemployability.  The Veteran had been released from his job as a security officer in March 2012 because of his arrest record. 

The Veteran was afforded a third VA examination for his service-connected PTSD and unspecified depressive disorder in December 2015.  The Veteran reported having nightmares almost every night.  He reported being depressed all the time and obsessively dwelling on the past.  The Veteran reported that he was analyzing methods to commit suicide the previous weekend, but concluded there was no painless way to die.  He denied current suicidal and homicidal ideations and stated that he was committed to living for his daughter and his cats.  The Veteran had relationships with his daughter, sister, brother, and three to four longtime friends.  He noted that his relationship with his daughter was not as good as it should be.  The Veteran noted that he angered easily and admitted that saying bad things had gotten him into trouble.  He also admitted to road rage, cutting people off, and slamming on his brakes.  Incidents of road rage happened almost every day.  The Veteran reported that he had gotten out of his car in conflicts with other drivers twice in the past month.
Upon mental status testing, a VA examiner noted impaired concentration during the interview.  He noted an obsessive quality of the Veteran's thinking that impacted his speech and communication.  The Veteran had trouble focusing and being clear.  He needed to be reminded of the question or what he was saying.  The examiner noted that the Veteran neglected hygiene, only showering twice a week.  The examiner determined that the Veteran would have difficulty concentrating on a job, noting he would lose focus and forget.  He concluded that the Veteran suffered from occupational and social impairment with deficiencies in most areas.

The Veteran underwent a private vocational assessment in December 2015 with Ms. M. A.  The report reflects that select VA medical center (VAMC) records were reviewed, as well as Dr. S. S.'s September 2012 psychological evaluation and the July 2013 VA rating decision.  Ms. M. A. concluded that the Veteran had PTSD limitations in a number of functional capacity areas that would prevent him from competitive employment.  His disability-related limitations prevented his ability to prepare for, find, keep, or advance in employment.  These limitations included communication, self-care, cognition and learning (self-direction), interpersonal skills/acceptance, work tolerance, and work skills.  Ms. M. A. concluded that, based on a reasonable degree of vocational certainty, the Veteran was permanently excluded from competitive labor as a direct result of his PTSD disability. 

Based on the evidence of record, for the period prior to June 9, 2011, the Board finds that a rating in excess of 70 percent is not warranted, as the criteria for a more severe rating has not been met during this period.  

For this period under appeal, the Board finds that the symptomatology associated with the Veteran's PTSD with unspecified depressive disorder more nearly approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood.  In this regard, the evidence reflects that the Veteran's disability during this period was predominately manifested by symptoms including irritability, nightmares, impaired concentration, and hypervigilance.  The Veteran also reported difficulty in maintaining and establishing relationships with others and preferred to distance himself rather than get close to someone. 
The evidence of record, however, preponderates against assigning a rating greater than 70 percent.  For the period prior to June 9, 2011, the Veteran's PTSD with unspecified depressive disorder was not productive of total occupational and social impairment.  While there is no doubt that the Veteran's symptoms were serious (hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life), the evidence of record for this period does not reflect that the symptoms were so severe as cause total occupational and social impairment to warrant a 100 percent total disability rating.  The September 2010 VA examiner denied significant impairment of the Veteran's thought processes and communication.  There is no evidence of record that indicates that the Veteran suffered from persistent delusions or hallucinations and the Veteran denied losing touch with reality.  Though the Veteran noted three suicide attempts in his past, he denied suicidal and homicidal ideations and the evidence does not show he was in persistent danger of hurting himself or others.  There is no evidence of intermittent inability to perform activities of daily living.  While the Veteran reported difficulty in concentration, the evidence does not show that the Veteran was ever disoriented to time or place or suffered from memory loss of close relatives, occupation, or own name.  Finally, the evidence of record shows that the Veteran worked as a security guard and was in a relationship, which does not reflect the total occupational and social impairment required for a more severe disability rating. 

Given the foregoing, the Board finds that the preponderance of the evidence is against the entitlement to an initial rating in excess of 70 percent prior to June 9, 2011, for PTSD with unspecified depressive disorder.  Hence, the claim must be denied.  See 38 C.F.R. § 3.102. 

Based on the evidence of record, for the period following June 9, 2011, the Board finds that a disability rating of 100 percent is warranted for the Veteran's service connected PTSD with unspecified depressive disorder. 

While some of the Veteran's symptoms are found within lesser rating criteria under Diagnostic Code 9411, the Board finds the symptoms, when assessed in their entirety, and when giving the benefit of the doubt to the Veteran, can be likened to total occupational and social impairment due to his PTSD and unspecified depressive disorder.  Beginning with the June 9, 2011 incident of road rage and assault on a law officer and his canine, the Veteran has been shown to display grossly inappropriate behaviors and is in persistent danger of hurting others through his reckless driving and inability to control his anger.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 100 percent disability rating.  Accordingly, a 100 percent disability rating for PTSD with unspecified depressive disorder for the period following June 9, 2011 is granted.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411.


ORDER

An initial rating in excess of 70 percent for PTSD with unspecified depressive disorder prior to June 9, 2011 is denied.

A disability rating of 100 percent for PTSD with unspecified depressive disorder is granted for the period beginning June 9, 2011, subject to the laws and regulations governing monetary awards.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


